Title: From George Washington to Robert R. Livingston, 27 December 1777
From: Washington, George
To: Livingston, Robert R.



Dear Sir
Head Quarters Valley Forge 27th Decr 1777

I was a few days ago favd with yours of the 8th instant. I am sorry that any undue promotions should have disgusted your Brother, but as I do not know the instances to which you allude, I can say nothing to the justice of his pretensions to rank in preference to them. The only dispute that has come to my knowledge, is that between him and Colo. Cortland, and in that, I must say, Colo. Cortland has in my opinion an undoubted right to the precedency, upon principles of strict Justice. And as I have heard nothing more of this matter for some time, I imagine Colo. Livingston has dropped his claim.
It is impossible to form such a Corps as you mention at this time. The Regiments, small in the beginning of the Campaign and much diminished by Service, will not bear a draft without reducing them to mere companies. I expect a Committee of Congress here, in a short time, to confer upon ways and Means of new modelling the Army, I shall among other things, strongly recommend the formation of Corps of Light Infantry, and as your Brother will be upon the spot, he will have an opportunity, if such are formed, of putting in his claim for a command. I have a high opinion of his merit, and therefore shall not be forgetful of him. I do not chuse to make an absolute promise at this time, because I know there will be many competitors for such posts, and I am determined to decide in favor of those who appear in every view best qualified, and who will give the most general satisfaction. Colo. Morgan Colo. Butler and Major Morris who have so eminently distinguished themselves in the Light Corps established this Campaign, will undoubtedly claim a preference should they incline to continue in that kind of service—I am Dear Sir with great Regard Yr most obt Servt

Go: Washington

